DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-18, 20, 22, 24-27, 29-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rautenberg et al. (US 2015/0209915 A1) in view of Kell et al. (US 9,016,159 B2)

Claim 15:
Rautenberg discloses a method for servicing a machine (abstract), comprising;
providing access (access aperture) to a maintenance location within the machine (compressor), wherein the maintenance location is at least partially defined by a target component (32) (figs. 1-5, para [0025], [0045] and [0051]);
positioning a tubular body (25) at the maintenance location (32), the tubular body having a sidewall, a tip end, a dispensing nozzle (19) defined at the tip end, and an interior channel in flow communication with the dispensing nozzle (19) (figs. 1-5, para [0048], [0050]);
selectively modifying, with an actuator (control unit, 14), an orientation of the tubular body (25) relative to the target component such that the dispensing nozzle (19) is positioned proximate a damaged area on the target component (32) (figs. 1-5, para [0045]); and,
discharging a maintenance fluid (28) from the dispensing nozzle (19) towards the damaged area (figs. 1-5, para [0051]).
Rautenberg fails to disclose or fairly suggest selectively modifying by adding pressure to the sidewall to drive a directional change of the tubular body with the sidewall.  Instead, Rautenberg discloses selectively modifying an orientation of the tubular body with an actuator (para [0045]).
Kell discloses a method of performing an operation using a flexible tool comprising a flexible tubular body (10) having a sidewall (30) that drives a change in orientation of the tubular body (10) (fig. 1, col. 2, lines 22-24 and lines 37-40 and col. 3, lines 31-39); the method comprising;
selectively modifying the tubular body (10) by adding pressure to the sidewall (30) to drive a directional change of the tubular body with the sidewall (30), an orientation of the tubular body relative to a target component such that a tip end is positioned proximate a damaged area (desired location) on a target component (region of interest) (figs. 1 and 4, col. 3, lines 11-13 and 40-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the tubular body requiring an actuator of Rautenberg for the flexible tubular body comprising a flexible and/or deformable sidewall of Kell in order to provide a tool flexible enough to fit into confined spaces and through small access ports, such as those in gas turbine engines, but at the same time can be made sufficiently rigid to support appreciable loads, thereby enabling a much wider range of inspection and repair operations to be performed (Kell, col 4, lines 3-20). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to flexible elongated tubular tools for repairing internal components of gas turbine engines.

Claim 16:
Rautenberg in view of Kell renders obvious the method in accordance with claim 15, wherein positioning the tubular body (Kell, 10) comprises anchoring the tubular body (Kell, 10) to an attachment point (between two blades or vanes, 44) within the machine (Rautenberg, compressor or Kell, gas turbine engine) (Kell, fig. 4, col. 4, line 64 bridging col. 5, line 5); and selectively modifying an orientation of the tip end (Kell, 42 or Rautenberg, 19) of the tubular body (Kell, 10) relative to the attachment point (Rautenberg, 30, recess) (Rautenberg, fig. 4, para [0051] and/or Kell, fig. 4, col. 4, line 64 bridging col. 5, line 5).

Claim 17:
Rautenberg in view of Kell renders obvious the method in accordance with Claim 16, wherein anchoring the tubular body (Kell, 10) comprises an anchoring wedge (Kell, 46) between adjacent components (Kell, blades or vanes, 44) in the machine (Kell, fig. 4, col. 5, lines 1-8).

Claim 18:
Rautenberg in view of Kell renders obvious the method in accordance with Claim 15 further comprising anchoring the tubular body (Kell, 10) to a rotor (Kell, blades or vanes, 44) within the machine (Rautenberg, compressor or Kell, gas turbine engine) (Kell, fig. 4, col. 5, lines 1-8); and turning the rotor to circumferentially position the tubular body (Kell, 10) proximate to another component within the machine (Kell, fig. 4, col. 5, lines 23-31).

Claim 20:
Rautenberg discloses a method for servicing a machine (abstract), comprising;
defining an access point (12) in an outer case (11) of the machine (compressor) (fig. 3, para [0045]);
providing access (access aperture) to a maintenance location at least partially defined by a target component (32) within the machine (compressor) (figs. 1-5, para [0025] and [0045]);
routing a tubular body (25) of a tubular assembly (16, 25) from the access point (12) and through the machine (compressor) for positioning at the maintenance location (fig. 3, para [0045]);
positioning a tubular assembly (16, 25) at the maintenance location (32), the tubular assembly including a tubular body (25) having a tip end, a dispensing nozzle (19) defined at the tip end, and an interior channel in flow communication with the dispensing nozzle (19), wherein the tubular body (16) is configured to be flexible (figs. 1-5, para [0048], [0050]);
selectively modifying, with an actuator (control unit, 14), an orientation of the tubular body (25) relative to the target component such that the dispensing nozzle (19) is positioned proximate a damaged area on the target component (32) (figs. 1-5, para [0045]); and,
discharging a maintenance fluid (28) from the dispensing nozzle (19) towards the damaged area (figs. 1-5, para [0051]).
Rautenberg fails to disclose or fairly suggest the tip end of the tubular body is flexible.
Kell discloses a method of performing an operation using a flexible tool comprising a flexible tubular body (10) (fig. 1, col. 2, lines 22-24 and lines 37-40); the method comprising;
providing a tubular body (10) having a flexible tip end (fig. 4, col. 4, line 64 bridging col. 5, line 8); and, 
selectively modifying, with an actuator (shape-memory alloy), an orientation of the tubular body (10) relative to a target component such that the flexible tip end is positioned proximate a damaged area (desired location) on a target component (region of interest) (figs. 1 and 4, col. 3, lines 11-13 and col. 4, lines 47-54) by adding electricity (electrical impulse) to the actuator to drive a directional change of the tubular body with the sidewall (figs. 1 and 4, col. 3, lines 11-13 and col. 4, lines 47-54)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the angularly fixed tubular body of Rautenberg for the flexible/deformable tubular body comprising a flexible and/or deformable sidewall of Kell in order to provide a tool flexible enough to fit into confined spaces and through small access ports, such as those in gas turbine engines, but at the same time can be made sufficiently rigid to support appreciable loads, thereby enabling a much wider range of inspection and repair operations to be performed (Kell, col 4, lines 3-20). See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because both prior art references are drawn to flexible elongated tubular tools for repairing internal components of gas turbine engines.

Claim 22:
Rautenberg in view of Kell renders obvious the method in accordance with claim 20, wherein the actuator comprises a shape memory alloy (Kell, col. 4, lines 47-54).

Claim 24:
Rautenberg in view of Kell renders obvious the method in accordance with claim 15, wherein the pressure is applied though at least one control channel (Kell, 24, 26 and cavity for housing medium, 28) positioned to apply stimulus to at least a portion of the sidewall (Kell, 30) of the tubular body (Kell, 10) (Kell, figs. 1-4, col. 2, lines 50-62 and col. 3, lines 31-39).

Claim 25:
Rautenberg in view of Kell renders obvious the method in accordance with claim 24, wherein the at least one control channel (Kell, 24, 26 and cavity for housing medium, 28) includes a plurality of control channels (Kell, 24, 26 and cavity for housing medium, 28) (Kell, figs. 1-4, col. 2, lines 50-62 and col. 3, lines 31-39).

Claim 26:
Rautenberg in view of Kell renders obvious the method in accordance with claim 25, wherein adding pressure to the sidewall includes selectively providing pneumatic pressure or hydraulic pressure to at least one of the plurality of control channels (Kell, col. 4, lines 47-54).

Claim 27:
Rautenberg in view of Kell renders obvious the method in accordance with claim 15, selectively modifying, by adding pneumatic pressure or hydraulic pressure to the sidewall to drive a directional change of the tubular body with the sidewall is controlled by a controller (Kell, control wires; computer control and/or control mechanism) (Kell, col. 1, lines 56-66 and col. 2, line 63 bridging col. 3, line 10 and col. 3, lines 11-17).

Claim 29:
Rautenberg in view of Kell renders obvious the method in accordance with claim 25, wherein at least one of the plurality of control channels is positioned between an inner sleeve (Kell, 12) and the sidewall (Kell, 30) of the tubular body (Kell, 10) (Kell, figs. 1-4, col. 2, lines 37-45; col. 2, lines 50-57; and col. 3, lines 31-39).

Claim 30:
Rautenberg in view of Kell renders obvious the method in accordance with claim 29, wherein the plurality of control channels includes at least three control changes equally spaced about the inner sleeve (Kell, 12) (Kell, fig. 2).

Claim 33:
Rautenberg in view of Kell renders obvious the method in accordance with claim 15, further comprising inspecting the machine to determine repair location data associated with the damaged area of the target component (Rautenberg, page 1, para [0010] and Kell, col. 2, lines 16-21; col. 3, lines 11-17 and col. 3, lines 40-27).

Claim 34:
Rautenberg in view of Kell renders obvious the method in accordance with claim 33, wherein selectively modifying is controlled by a controller using the repair location data (Kell, col. 3, lines 11-17).

Claims 19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rautenberg et al. in view of Kell et al. as applied to claim 15 above, and further in view of Lipkin et al. (US 2018/0003060 A1).

Claim 19:
Rautenberg in view of Kell renders obvious the method in accordance with claim 15; and, Rautenberg in view of Kell fails to disclose or fairly suggest a level to distribute the maintenance fluid across the damaged area.
Lipkin discloses a method for servicing a machine (abstract), comprising;
providing access (insertion path, 11) to a maintenance location (40) within the machine (10), wherein the maintenance location is at least partially defined by a target component (13) (figs. 1-2, para [0047]);
positioning a tool assembly (22) at the maintenance location (40), the tool assembly (22) including a dispensing nozzle (32) an interior channel (31) in flow communication with the dispensing nozzle (32) (figs. 1-5, para [0048], [0050]); and,
discharging a maintenance fluid (patch slurry) from the dispensing nozzle (32) towards the damaged area (40) (figs. 1-5, para [0047]); and, selectively modifying an orientation of a tubular body (22, 32) of the tool assembly; thereby forcing a leveling device (35) against a component (13) to distribute a maintenance fluid (patch slurry) across (moved along dashed line 50) a damaged area (40) (fig. 5, para [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of servicing a machine of Rautenberg in view of Kell by forcing a leveling device coupled to the tubular body against the component to distribute the maintenance fluid across the damaged area as taught by Lipkin in order to level the maintenance fluid over the damaged area (Lipkin, page 4, para [0047]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because the prior art references are drawn to remote maintenance and repair of machines using spraying devices.

Claim 32:
Rautenberg in view of Kell and Lipkin renders obvious the method in accordance with claim 15 further comprising the step of dispensing the maintenance fluid from a reservoir (Lipkin, 31) for discharging the maintenance fluid from the dispensing nozzle towards the damaged area (Lipkin, page 4, para [0047]).

Allowable Subject Matter

Claim 21 is allowed.
Claims 28 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28:
The prior art of record fails to disclose or fairly suggest the method in accordance with claim 27, wherein the controller communicates wireless in connection with selectively modifying, by adding pneumatic pressure or hydraulic pressure to the sidewall drive a directional change of the tubular body with the sidewall.

Claim 31:
The prior art of record fails to disclose or fairly suggest the method in accordance with claim 25, wherein the plurality of control channels is selectively inflatable and deflectable for selectively modifying, by adding pneumatic pressure to the sidewall to drive a directional change of the tubular body with the sidewall, an orientation of the tubular body relative to the target component.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 14 April 2022 and 19 April 2022, with respect to the rejection of claims 15, 20, 23-24, 26-28 and 31 under 35 U.S.C. § 112 have been fully considered and are persuasive.  Applicant has amended the claimed invention to overcome the previously cited rejection.  Therefore, the rejection has been withdrawn.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shevchenko et al. (US 9,719,534 B2) discloses a pneumatic robotic actuator comprising an inflatable bladder made of an elastomeric material disposed at a joint of the robotic actuator. Landry (US 2008/0045795 A1) discloses a flexible endoscope.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726